            Case 1:18-cr-00170-KBJ Document 64 Filed 05/01/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       )
                                               )
       v.                                      )      Criminal No.: 1:18-CR-00170 (KBJ)
                                               )
JAMES A. WOLFE                                 )


                  UNOPPOSED MOTION FOR RETURN OF PASSPORT

       Defendant James A. Wolfe has completed the term of incarceration ordered by this Court

on December 20, 2018 [ECF No. 59], and now is serving his four months of Supervised Release.

While he was incarcerated, Mr. Wolfe’s driver’s license was apparently misplaced by the Bureau

of Prisons and was not returned to him during his discharge. In order to replace his driver’s license,

Mr. Wolfe needs his passport, which we understand is currently being held by the Office of the

Clerk for the United States District Court for the District of Columbia and requires a motion to be

released.

       We respectfully request that the Court order the return of Mr. Wolfe’s passport. Mr. Wolfe

is aware that any travel during his Supervised Release is subject to the prior approval of the

Probation Office. We have consulted with government counsel about this request, and the

government has authorized us to represent that it has no objection to the return of Mr. Wolfe’s

passport. We do not request a hearing on this unopposed motion.
        Case 1:18-cr-00170-KBJ Document 64 Filed 05/01/19 Page 2 of 3



Dated: May 1, 2019                       Respectfully submitted,

                                         /s/ Preston Burton______________
                                         Preston Burton (D.C. Bar No. 426378)
                                         Benjamin B. Klubes (D.C. Bar No. 428852)
                                         Lauren R. Randell (D.C. Bar No. 503129)
                                         Buckley LLP
                                         2001 M Street NW, Suite 500
                                         Washington, DC 20036
                                         Phone: (202) 349-8000
                                         Counsel for Defendant James Wolfe
         Case 1:18-cr-00170-KBJ Document 64 Filed 05/01/19 Page 3 of 3



                                CERTIFICATE OF SERVICE


       I hereby certify that on the 1st day of May, 2019, I caused a true and correct copy of the

foregoing Unopposed Motion for Return of Passport to be filed with the Clerk of Court using the

CM/ECF filing system.


                                                     _______/s/ Lauren Randell____________
                                                     Lauren R. Randell (D.C. Bar No. 503129)
         Case 1:18-cr-00170-KBJ Document 64-1 Filed 05/01/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  UNITED STATES OF AMERICA,

                v.                                        Case No. 1:18-CR-00170 (KBJ)

  JAMES A. WOLFE



                                             ORDER

       The Court having considered Defendant James A. Wolfe’s Unopposed Motion for Return

of Passport, it is hereby ORDERED that Defendant’s unopposed motion is hereby GRANTED,

and the Office of the Clerk for the United States District Court for the District of Columbia is

hereby ORDERED to return Mr. Wolfe’s passport to him forthwith.



        Dated this ________ day of ________________________, 2019.


                                                     _____________________________

                                                     The Honorable Ketanji Brown Jackson
                                                     United States District Court

Copies to:     Counsel of Record
               Office of the Clerk, U.S. District Court
               Probation Office, U.S. District Court
